DeCARLO, Judge.
Appellant’s conviction for robbery in the second degree was affirmed by this court in Smith v. State, 392 So.2d 1273 (Ala.Cr.App.1980). He then filed a petition for writ of error coram nobis alleging the denial of effective assistance of counsel during his robbery trial. The petition was summarily denied without a hearing.
*793As this court held in Ellison v. State, 406 So.2d 439 (Ala.Cr.App.1981), when the petition is meritorious on its face (as here), the petitioner is entitled to a hearing on the merits.
The order of the circuit court is reversed, and the cause remanded with directions that counsel be appointed to represent appellant, and that an evidentiary hearing be held to determine whether appellant was denied the effective assistance of counsel at his trial for robbery in the second degree.
REVERSED AND REMANDED WITH DIRECTIONS.
All the Judges concur.